Citation Nr: 0033234	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for loss of vision due to 
ocular histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to May 
1984.

This appeal arises from a November 1997 decision of the 
Nashville, Tennessee, Regional Office (RO) that denied 
service connection for vision loss of the left eye.  The RO 
again denied the veteran's claim in an April 1998 rating 
decision, and in January 1999, the RO denied service 
connection for vision loss due to ocular histoplasmosis.  The 
veteran testified at a hearing before the Board of Veterans' 
Appeals (Board) in November 2000.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  Loss of vision due to ocular histoplasmosis has been 
diagnosed.

3.  Medical evidence establishes that the veteran's ocular 
histoplasmosis (and resulting loss of vision) was, as likely 
as not, acquired during his period of active service between 
1972 and 1984.


CONCLUSION OF LAW

Vision loss due to ocular histoplasmosis was incurred during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, § 4 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the adjudication of the veteran's claim 
and appeal is governed by recent enactments that have 
reinforced the obligation of the Department of Veterans 
Affairs (VA) to assist claimants.  The United States Congress 
recently revised pertinent provisions of title 38 of the 
United States Code.  Heretofore, section 5107(a) of title 38 
of the United States Code had provided that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded" and that "[t]he 
Secretary shall assist such a claimant in developing the 
facts pertinent to the claim."  38 U.S.C.A. § 5107(a) (West 
1991).  However, the requirement that a claimant submit a 
well grounded claim is no longer in force; section 5107(a) 
has been revised.  See Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
§ 1611 (2000) (to be codified at 38 U.S.C.A. § 5107) (Spence 
Defense Act).  Under section 1611 of the Spence Defense Act, 
the concept of a "well grounded claim" has been eliminated.  
In addition, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, § 4 (2000) (to be codified at 
38 U.S.C.A. § 5107) (Veterans Claim Assistance Act), further 
nullifies the concept of a well grounded claim and sets forth 
the assistance that VA must provide to a claimant.  Although 
the legislative developments may appear somewhat confusing, 
the sum total of the recent enactments is that the 
requirement of a "well grounded claim" has been eliminated 
and VA's duty to assist has been amplified.  Under the 
revised section 5107(a), "a claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the Secretary."  The recent enactments are 
applicable to all pending cases, such as the instant appeal.  
However, while prior decisions of the RO have addressed the 
well-groundedness of the veteran's claim, in view of Board's 
decision herein, there is no need to remand the case to the 
RO for readjudication under the recent enactments.

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. § 1110 
(West 1991).  A claimant may submit competent evidence in 
support of direct service connection under 38 U.S.C.A. § 1110 
(West 1991) and 38 C.F.R. § 3.303(d) (1999). 

The veteran's service medical records do not indicate the 
presence of histoplasmosis during his active service.  
Indeed, the first mention of probable ocular histoplasmosis 
was during a VA hospitalization in September 1986, more than 
two years after the veteran's separation from active service.

However, the evidence includes several probative statements 
from medical professionals regarding the etiology of the 
veteran's current visual disability.  The veteran underwent a 
VA visual examination in October 1997.  The diagnosis was 
presumed ocular histoplasmosis syndrome, left eye much worse 
than the right eye.  The examining VA physician remarked:  
"This could possibly have been contracted while he was 
stationed in Kentucky.  This is much more common in people 
who have lived in the Mississippi delta area."  

In September 1999, the veteran was examined by VA in 
connection with a request for new eyeglasses.  At that time, 
presumed ocular histoplasmosis syndrome, greater on the left 
eye than on the right, and legally blind on the left eye was 
diagnosed.  The examining VA opthalmologist noted:  "It's as 
likely as not that he aquired [sic.] histoplasmosis when in 
the military."  

On VA eye examination in May 1999, the peripheral retina 
displayed satellite chorioretinal pigmented lesions 
throughout the periphery of each eye, with the left eye being 
slightly greater than the right eye.  The diagnosis was 
presumed ocular histoplasmosis, left eye much greater than 
the right.  The examiner commented that the decrease in 
visual acuity in the left eye was a direct result of the 
histoplasmosis retinitis and subsequent focal laser 
photocoagulation treatments.  Indeed, the veteran was legally 
blind in his left eye as a result of this.  Notably, the 
examining VA physician wrote:  

He may have acquired this histoplasmosis while he 
was in the military.  It is as likely as not to 
have been acquired while he was on active duty.  
He could have just as easily acquired the 
histoplasmosis while he was growing up in 
Kingsport, Tennessee or after he was released from 
active duty and moved back here.

These statements indicate that the veteran has a current 
disability.  Considered in light of the veteran's having been 
stationed in an area where there is a greater chance of 
exposure to a fungus that results in the disability at issue, 
the statements regarding the existence of the current 
disability and the statements describing a relationship 
between that current disability and the veteran's active 
service are sufficient to establish incurrence of the 
disability in service.  VA physicians have stated on two 
occasions that it is "as likely as not" that the veteran 
acquired ocular histoplasmosis during his veteran's active 
service.  Given the circumstances of the veteran's active 
service, the location of his service, and the diagnosis of 
ocular histoplasmosis within two years after his separation 
from service, the physicians' statements place the evidence 
at least in equipoise.  In such situations, the benefit of 
the doubt is to be accorded to the veteran.  See Veterans 
Claim Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096, 
§ 4 (2000) (to be codified at 38 U.S.C.A. § 5107(b)); 
38 C.F.R. § 3.102 (2000).  Accordingly, the Board finds, 
based on the evidence and the "benefit of the doubt" 
doctrine, that service connection is warranted for the 
veteran's vision loss due to ocular histoplasmosis.


ORDER

Service connection for vision loss due to ocular 
histoplasmosis is granted.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeal

 

